Citation Nr: 0113721	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-22 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had honorable active duty from September 30, 
1971, to September 29, 1974, with a subsequent period of 
dishonorable active duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

A review of the record shows that the veteran filed a request 
in November 1999 that he be scheduled for a personal hearing 
before a Member of the Board.  However, in a statement 
received in May 2000, he withdrew this request.


REMAND

The veteran contends that his service-connected bilateral 
hearing loss has not been adequately evaluated.  He says his 
hearing aids do not function well in his work environment.  
He asserts that his hearing has worsened since his last VA 
examination.

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the issues on appeal, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  This liberalizing 
law is applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

A review of the record shows that the veteran was lasted 
afforded a VA audiology examination, for evaluation purposes, 
in July 1998.  Since that time, he has submitted evidence 
showing that he was undergone additional testing for his 
hearing loss.  Of note, a consultation report from the 
Mountain Home VA Medical Center (VAMC) dated in March 2000 
reveals that the veteran underwent an audiology evaluation 
for the purpose of getting fitted for new hearing aids.  The 
report of that examination is inadequate for VA rating 
purposes because it does not include the veteran's decibel 
loss at 3,000 Hertz and a speech discrimination score using 
the Maryland CNC procedure.  See 38 C.F.R. § 4.85 (2000).  
However, the examiner indicated that the veteran's hearing in 
his right ear was unchanged since his July 1998 examination, 
but that hearing sensitivity in the left ear had decreased 20 
decibels in the low frequencies since the July 1998 exam.  
Thus, as there is some evidence that decrease in hearing 
acuity has been demonstrated on objective examination and 
because the veteran contends that his hearing has worsened 
since his last VA examination, the Board finds that this 
matter must be returned to RO for the purpose of affording 
the veteran a VA audiology examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names and addresses for all VA and non-VA 
medical care providers who have treated or 
evaluated him in recent years for his service-
connected hearing loss.  After securing any 
necessary releases, the RO should attempt to 
obtain a copy of all indicated records, which are 
not already of record, and permanently associate 
them with the claims file.  

2.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

3.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination to determine the current extent of 
impairment from the veteran's service-connected 
bilateral hearing loss.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner.  All 
necessary testing, to include an audiology 
evaluation, should be conducted.

4.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete,  appropriate corrective 
action is to be implemented.

5.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

6.  If the benefit sought on appeal is not granted 
to the appellant's satisfaction, the appellant and 
his representative should be provided with a 
supplemental statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand, the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


